UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6077



DONTEZ LAMONT SIMUEL,

                                               Plaintiff - Appellant,

             versus


ROBY LEE; R. A. THOMPSON; SHERRY MCFEATERS;
LIEUTENANT MONROE; SERGEANT UPTON; PHYSICIAN
BOWE,

                                              Defendants - Appellees,

              and


DOCTOR CIBUB,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:03-ct-00350-F)


Submitted:    July 6, 2007                    Decided:   July 27, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontez Lamont Simuel, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Dana
Hefter Davis, YOUNG, MOORE    &   HENDERSON,   PA,   Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Dontez Lamont Simuel appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Simuel v. Lee, No.

5:03-ct-00350-F (E.D.N.C. Dec. 15, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -